 

Amendment Agreement to Board of Directors Offer Letter

Between

CurrencyWorks Inc. (Formerly ICOx Innovations, Inc.)

And

James Carter

Signed on January 21, 2020

 

Amendment Date: December 1, 2019

 

Board of Directors’ Offer Letter to be amended with

 

USD$1 per month instead of USD$4,167 per month

 

All other terms of the May 17th, 2018 letter remain in effect.

 

IN WITNESS OF THE ABOVE the parties have executed this Amendment Agreement with
effect from the date first written above.

 

CurrencyWorks Inc.

(Formerly ICOx Innovations, Inc.)

  James Carter           Per: /s/ Michael Blum   Per: /s/ James Carter   Michael
Blum     James Carter

 

 

 

 